DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 08/01/2022 was entered.
Claims 35-39, 41, 43-44, 46-47, 49-51, 55-58 and new claims 59-61 are pending in the present application.
Applicant elected previously with traverse the Invention of Group II.  Applicant further elected the following species: (a) SEQ ID NO: 23 as the guide domain targeting Dgkα; and (b) SEQ ID NO: 111 as the guide domain targeting Dgkζ.  
Claims 35-39, 41, 49-51 and 55-58 were withdrawn previously from further considerations because they are directed to non-elected inventions.
Accordingly, amended claims 43-44, 46-47 and new claims 59-61 are examined on the merits herein with the above elected species.

Response to Amendment
	The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for Lack of Written Description was withdrawn in light of Applicant’s amendment, particularly with the new limitation “a Cas protein derived from Streptococcus pyogenes, or a nucleic acid encoding the Cas9 protein derived from S. pyogenes” in currently amended independent claim 43.

Claim Objections
Claim 59 is objected to because of the phrase “the second guide sequence is a sequence is a sequence”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


New claim 59 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new ground of rejection necessitated by Applicant’s amendment.
In claim 59, it is unclear what is encompassed by the limitation “the second guide sequence is a sequence is a sequence in which all thymine of the first target sequence are changed to uracil”.  There is no apparent nexus between the first target sequence with the second guide sequence.  This is because independent claim 43 (from which claim 59 is dependent upon) recites “wherein the second guide RNA comprises a second guide sequence corresponds to a second target sequence”.  Accordingly, it is unclear what exactly Applicant intends to claim.  Clarification is requested because the metes and bounds of the claim are not clearly determined.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Amended claims 43-44, 46-47 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Albelda et al (WO 2014/039513; IDS) in view of Zhang et al (US 8,865,406) and Wucherpfennig et al (US 10,876,120).  This is a slightly modified rejection necessitated by Applicant’s amendment.
Albelda et al already disclosed compositions and methods for inhibiting one or more diacylglycerol kinase (DGK) isoform, including DGKα and/or DGKζ, in a cell (e.g., T cell) in order to enhance the cytolytic activity of the cell, wherein the inhibitor includes a small interfering RNA (siRNA), short hairpin RNA (shRNA), an antisense nucleic acid, a ribozyme, a zinc finger nuclease (Abstract and Summary of the Invention).  Albelda et al stated explicitly “In one embodiment, the composition inhibits the DGK isoform selected from the group consisting of DGKα and DGFζ.  In one embodiment, the composition inhibits both DGKα and DGKζ” (page 5, lines 4-6); and “However, the invention should not be limited these types of inhibitors.  Rather, any type of inhibitor known in the art or to be identified can be used to inhibit DGK.  For example, technique recently published to knock down RNA or delete gene include Transcription activator-like effector nucleases (TALENs) and CRISPR technology (Pennisi, 2013 Science 341:833)” (page 27, lines 8-12).  In an exemplification, Albelda et al demonstrated that loss of DGKζ, DGKα or both markedly enhanced the ability of CAR-T cells to kill tumor cells (Figures 4, 5 and 11), and substantially increased the amount of IFNγ released (Figure 6), with CAR T-cells lacking both isoforms of DGK (double knockout) exhibited synergistic effects in tumor cell killing and IFNγ release (page 67, line 18 continues to line 12 on page 68; bridging paragraph between pages 68-69).  Albelda et al also taught that elimination of DGK made T cells less sensitive to TGFβ-mediated-inhibition of tumor killing, PGE2 and adenosine-mediated inhibition of tumor killing (page 68, second and third paragraphs; Figures 8-9).
Albelda et al did not teach explicitly at least a composition comprising a first guide RNA comprising a first guide sequence corresponding to a first target sequence which consists of the 1st to 20th nucleotides of SEQ ID NO: 23 (elected species), and a Streptococcus pyogenes-derived Cas9 protein, wherein the first guide RNA and the Cas9 protein are capable of forming a first RNA-protein complex which is capable of manipulating the DGKα gene.  
Before the effective filing date of the present application, Zhang et al already disclosed a CRISPR-Cas system for manipulation of target sequences (e.g., deleting, inactivating, gene knockout, inserting) and/or activities of target sequences in a eukaryotic cell, and which CRISPR-Cas system has a broad spectrum of applications such as gene or genome editing, gene regulation and gene therapy (see at least Abstract; Summary of the Invention; col. 45, lines 4-22; Fig. 1; and issued claims 1-30).  An exemplary CRISPR-Cas9 system comprises: a Cas9 protein and one or more guide RNAs that target a specific DNA target, or in the form of one or more expression vectors encoding one or more guide RNAs that target the a specific DNA target, and a Cas9 protein to achieve NHEJ-mediated gene knockout (col. 2, lines 25-40; col. 3, lines 10-40; col. 4, line 50 continues to line 5 on col. 5; col. 5, lines 31-58; col. 45, lines 4-17).  Zhang also taught that the CRISPR enzyme is a nuclease directing cleavage of both strands at the location of the target sequence or CRISPR enzyme is a nickase directing cleavage of one strand at the location of the target sequence (col. 6, lines 30-33 and 54-61); and the guide sequence comprises at least 10, at least 15 or at least 20 nucleotides (col. 6, lines 34-35).  Zhang et al further disclosed that the CRISPR enzyme is a type II CRISPR enzyme such as Cas9 enzyme, and the Cas9 enzyme is preferably from SpCas9 or SaCas9 which recognizes the PAM sequence 5’-NRG-3’ and 5’-NNGRR-3’, respectively (col. 8, lines 51-59; col. 19, lines 21-23). N represents any nucleotide while R represents G or A.   Zhang et al also stated “Although genome-editing techniques such as designer zinc fingers, transcription activator-like effectors (TALEs), or homing meganucleases are available for producing targeted genome perturbations, there remains a need for new genome engineering technologies that are more affordable, easy to set up, scalable, and amenable to targeting multiple positions within the eukaryotic genome……The CRISPR/Cas or the CRISPR-Cas system (both terms are used interchangeably throughout this application) does not require the generation of customized proteins to target specific sequences but rather a single Cas enzyme can be programmed by a short RNA molecule to recognize a specific DNA target, in other words the Cas enzyme can be recruited to a specific DNA target using said short RNA molecule” (col. 2, lines 15-31).  Figure 1 schematically depicts an RNA-guided Cas9 nuclease, wherein the Cas9 nuclease from Streptococcus pyogenes is targeted to genomic DNA by a synthetic guide RNA (sgRNA) consisting of 20-nt guide and a scaffold, with the guide sequence base-pairs with the DNA target directly upstream of a requisite 5’-NGG protospacer adjacent motif (PAM), and the Cas9 mediates a double-stranded break (DSB) 3 bp upstream of the PAM (indicated by a triangle).

    PNG
    media_image1.png
    266
    534
    media_image1.png
    Greyscale

Additionally, Wucherpfennig et al already identified genes/targets, including human DGKα and DGKζ gene sequences having SEQ ID Nos. 611 and 615, respectively, as being involved with tumor immunosuppression of T cells, and at least compositions comprising nucleic acids encoding shRNA sequences comprising a sequence at least 12, 15, 20 or 25 contiguous nucleotides complementary to SEQ ID NO: 611 or 615 for reducing immunosuppression by tumor cells (see at least Abstract; Summary; col. 12, lines 41-55; Table 1, particularly SEQ ID Nos. 611 and 615).  The human DGKα gene sequence of SEQ ID NO. 611 comprises a sequence of nucleotides 789-811 that is 100% identical to the 23-nucleotide sequence of SEQ ID NO: 23 of the present application, and that the last 3 nucleotides 5’-GGG-3’ of SEQ ID NO: 23 is the PAM sequence (5’-NRG-3’, wherein N is any nucleotide, and R is G or A) that would be recognized by the SpCas9 (see attached sequence search below).
Accordingly, it would have been obvious before the effective filing date of the present application for an ordinary skilled artisan to modify the teachings of Albelda et al by also utilizing the CRISPR-Cas9 system of Zhang et al to inactivate or knockout human DGKα gene and/or DGKζ gene(s) in CAR-T cells via NHEJ-mediated gene knockout to enhance their cytolytic activity, including at least the use of a gRNA comprising a guide sequence corresponding to a targeting sequence consisting of the 1st to 20th nucleotides of SEQ ID NO: 23 that is immediately upstream of the PAM sequence 5’-GGG-3’ that is recognized by the Streptococcus pyogenes Cas9 nuclease to inactivate or knockout human DGKα gene in CAR-T cells, in light of the teachings of Zhang et al and Wucherpfennig et al as presented above.  
An ordinary skilled artisan would have been motivated to carry out the above modification because the genome editing CRISPR-Cas9 system of Zhang et al is more affordable, easy to set up, scalable, and amenable to targeting multiple positions within a eukaryotic genome; and Wucherpfennig et al already identified at least the human DGKα gene sequence having SEQ ID NO. 611 as a target being involved with tumor immunosuppression of T cells and SEQ ID NO: 611 comprises a sequence of nucleotides 789-811 that is 100% identical to the 23-nucleotide sequence of SEQ ID NO: 23 of the present application, with the last 3 nucleotides 5’-GGG-3’ of SEQ ID NO: 23 being the PAM sequence (5’-NRG-3’, where N is any nucleotide, and R is G or A) that would be recognized by the SpCas9.  Moreover, the primary Albelda reference already taught explicitly that any type of inhibitor known in the art can be used to inhibit DGK, including the CRISPR technology.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Albelda et al, Zhang et al, and Wucherpfennig et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
The modified composition resulting from the combined teachings of Albelda et al, Zhang et al, and Wucherpfennig et al as set forth above is indistinguishable from the composition of the present application.  Please also note that a gRNA molecule contains uracil residues and not thymidine residues which are usually present in a DNA molecule.  Additionally, it is noted that new claim 59 simply recites a non-sense limitation for the second guide sequence of the second guide RNA, but it does not require a composition comprising the second guide RNA and/or the second guide sequence.
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

New claims 60-61 are rejected under 35 U.S.C. 103 as being unpatentable over Albelda et al (WO 2014/039513; IDS) in view of Zhang et al (US 8,865,406) and Wucherpfennig et al (US 10,876,120) as applied to claims 43-44, 46-47 and 59 above, and further in view of the human DGKζ gene with GenBank Accession No. AEK79131 (2006).  This is a slightly modified rejection necessitated by Applicant’s amendment.
The combined teachings of Albelda et al, Zhang et al and Wucherpfennig et al were presented above.  However, none of the cited references teaches specifically the further use of a second guide RNA comprising a second guide sequence corresponding to a second target sequence which consists of the 1st to 20th nucleotides of SEQ ID NO: 111 (elected species), wherein the second guide RNA and the Cas9 protein are capable of forming a second RNA-protein complex which is capable of manipulating the DGKζ gene).
Before the effective filing date of the present application, the human DGKζ gene with GenBank Accession No. AEK79131 was already available and it comprises the sequence of nucleotides 22319-22341 that is 100% identical to SEQ ID NO: 111 of the present application, with the last 3 nucleotides 5’-GGG-3’ of SEQ ID NO: 111 is the PAM sequence (5’-NRG-3’, wherein N is any nucleotide, and R is G or A) that would be recognized by the SpCas9 (see attached sequence search below).
Accordingly, it would have been obvious before the effective filing date of the present application for an ordinary skilled artisan to further modify the combined teachings of Albelda et al, Zhang et al and Wucherpfennig et al by further utilizing a second gRNA comprising a guide sequence corresponding to a targeting sequence consisting of the 1st to 20th nucleotides of SEQ ID NO: 111 that is immediately upstream of the PAM sequence 5’-GGG-3’ that is recognized by the Streptococcus pyogenes Cas9 nuclease to inactivate or knockout human DGKζ gene in CAR-T cells to further enhance their cytolytic activity, in light of the human DGKζ gene with GenBank Accession No. AEK79131 as presented above.  
An ordinary skilled artisan would have been motivated to further carry out the above modification because the human DGKζ gene with GenBank Accession No. AEK79131 was already available and it comprises the sequence of nucleotides 22319-22341 that is 100% identical to SEQ ID NO: 111 of the present application, with the last 3 nucleotides 5’-GGG-3’ of SEQ ID NO: 111 is the PAM sequence (5’-NRG-3’, where N is any nucleotide, and R is G or A) that would be recognized by the SpCas9.  Moreover, the primary Albelda reference already demonstrated that CAR T-cells lacking both isoforms of DGK (double knockout of DGKα and DGKζ genes) exhibited synergistic effects in tumor cell killing and IFNγ release.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Albelda et al, Zhang et al, Wucherpfennig et al and the human DGKζ gene with GenBank Accession No. AEK79131; coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
The modified composition resulting from the combined teachings of Albelda et al, Zhang et al, Wucherpfennig et al and the human DGKζ gene with GenBank Accession No. AEK79131 as set forth above is indistinguishable from composition of the present application.  Once again, please also note that a gRNA molecule contains uracil residues and not thymidine residues which are usually present in a DNA molecule.
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments related to the above 103 rejections in the Amendment dated 08/01/2022 (pages 12-16) have been fully considered, but they are respectfully not found persuasive for the reasons discussed below.
A.	Applicant argued basically that the cited art (Albelda, Zhang and Wucherpfennig) fails to teach or suggest all of the claimed features in independent claim 43.  Applicant argued that Albelda reference does not disclose any gRNA in general and only makes a single reference to CRISPR technology; the Zhang reference does not disclose a first gRNA comprising a first guide sequence consisting of the 1st to 20th nucleotides in SEQ ID NO: 13, or a second gRNA comprising a second guide sequence consisting of the 1st to 20th nucleotides in SEQ ID NO: 111; and the Wucherpfennig reference does not compensate the deficiencies of Albelda and Zhang references because this reference does not teach or suggest CRISPR or gRNA associated with CRISPR.  Although Applicant admitted that the Wucherpfennig reference discloses the human DGKα and DGKζ sequences, Applicant argued these disclosed human DGKα and DGKζ sequences (2750 bases and 3233 bases, respectively) do not equate to the specific NGG sites recited in the claims because they contain approximately 150 and 250 NGG sequences.  Thus, an ordinary skilled artisan cannot immediately arrive at the sequences recited in independent claim 43.
First, please note an embodiment of amended claims 43-44, 46-47 and 59 encompasses simply a composition comprising: (i) a Cas9 protein derived from Streptococcus pyogenes, or a nucleic acid encoding the same Cas9 protein; and (ii) a first guide RNA, or a nucleic acid encoding the same first guide RNA, wherein the first guide RNA comprises a first guide sequence corresponding to a first target sequence which consists of the 1st to 20th nucleotides in SEQ ID NO: 23 (elected species), wherein the first guide RNA and the Cas9 protein are capable of forming a first RNA-protein complex which is capable of manipulating the DGKα gene.  Additionally, it is noted that new claim 59 simply recites a non-sense limitation for the second guide sequence of the second guide RNA, but it does not require a composition comprising the second guide RNA and/or the second guide sequence.
Second, since the above rejection was made under 35 U.S.C. 103 none of the cited references have to teach every limitation of the instant claims.  For example, neither the primary Albelda reference nor the Zhang reference have to disclose specifically the first guide RNA having the recited features in independent claim 43.  It also appears that Applicant considered each of the cited references in total isolation one from the others, without taking into considerations of the combined teachings of Albelda, Zhang and Wucherpfennig references.
Third, as set forth in the above 103 rejection it would have been obvious before the effective filing date of the present application for an ordinary skilled artisan to modify the teachings of Albelda et al by also utilizing the CRISPR-Cas9 system of Zhang et al to inactivate or knockout human DGKα gene and/or DGKζ gene(s) in CAR-T cells via NHEJ-mediated gene knockout to enhance their cytolytic activity, including at least the use of a gRNA comprising a guide sequence corresponding to a targeting sequence consisting of the 1st to 20th nucleotides of SEQ ID NO: 23 that is immediately upstream of the PAM sequence 5’-GGG-3’ that is recognized by the Streptococcus pyogenes Cas9 nuclease to inactivate or knockout human DGKα gene in CAR-T cells because:  (i) the genome editing CRISPR-Cas9 system of Zhang et al is more affordable, easy to set up, scalable, and amenable to targeting multiple positions within a eukaryotic genome; and (ii) Wucherpfennig et al already identified at least the human DGKα gene sequence having SEQ ID NO. 611 as a target being involved with tumor immunosuppression of T cells and SEQ ID NO: 611 comprises a sequence of nucleotides 789-811 that is 100% identical to the 23-nucleotide sequence of SEQ ID NO: 23 of the present application, with the last 3 nucleotides 5’-GGG-3’ of SEQ ID NO: 23 being the PAM sequence (5’-NRG-3’, where N is any nucleotide, and R is G or A) that would be recognized by the SpCas9.  Moreover, the primary Albelda reference already taught explicitly that any type of inhibitor known in the art can be used to inhibit DGK, including the CRISPR technology.  Furthermore, Figure 1 in the Zhang reference schematically depicts an RNA-guided Cas9 nuclease, wherein the Cas9 nuclease from Streptococcus pyogenes is targeted to genomic DNA by a synthetic guide RNA (sgRNA) consisting of 20-nt guide and a scaffold, with the guide sequence base-pairs with the DNA target directly upstream of a requisite 5’-NGG protospacer adjacent motif (PAM), and the Cas9 mediates a double-stranded break (DSB) 3 bp upstream of the PAM (indicated by a triangle).

    PNG
    media_image1.png
    266
    534
    media_image1.png
    Greyscale

Fourth, it would also have been obvious for an ordinary skilled artisan to choose any DNA target site in the DGKα gene as long as it contains the requisite 5’-NGG protospacer adjacent motif (PAM) that is recognized by the Streptococcus pyogenes Cas9-gRNA complex to inactivate or knockout human DGKα gene in CAR-T cells, including the elected SEQ ID NO: 23.  Particularly, Wucherpfennig et al already identified genes/targets, including human DGKα and DGKζ gene sequences having SEQ ID Nos. 611 and 615, respectively, as being involved with tumor immunosuppression of T cells, and at least compositions comprising nucleic acids encoding shRNA sequences comprising any sequence at least 12, 15, 20 or 25 contiguous nucleotides complementary to SEQ ID NO: 611 or 615 for reducing immunosuppression by tumor cells.  The human DGKα gene sequence of SEQ ID NO. 611 comprises a sequence of nucleotides 789-811 that is 100% identical to the 23-nucleotide sequence of SEQ ID NO: 23 of the present application, and that the last 3 nucleotides 5’-GGG-3’ of SEQ ID NO: 23 is the PAM sequence (5’-NRG-3’, wherein N is any nucleotide, and R is G or A) that would be recognized by the SpCas9 (see attached sequence search below).
Accordingly, the modified composition resulting from the combined teachings of Albelda et al, Zhang et al, and Wucherpfennig et al as set forth in the above 103 rejection is indistinguishable from the claimed composition of the present application.
Fifth, with respect to new claims 60-62 drawn to a composition containing the second guide RNA, the human DGKζ gene with GenBank Accession No. AEK79131 (2006) was cited to further supplement the combined teachings of Albelda et al, Zhang et al. and Wucherpfennig et al.  Please see the above 103 rejection for details along with the provided motivation/rationale.

B.	Applicant also argued that the examiner’s burden to establish obviousness has not met since the examiner asserts that the cited art discloses all elements of the composition of independent claim 43 without providing any guidance why the artisan would replace the method reported Albelda (transgenic mice) with the method of Zhang (CRISPR/Cas9), thereby changing the composition in the altered method.  Applicant also argued that there is no evidence that the method of Zhang is preferable in cost, ease, and scalability from the method reported in Albelda, or any comparison between the disclosures Albelda and Zhang.  Therefore, the potential of the Zhang method is superior to the Albelda method is not relevant to the compositions necessary to carry out either method or the composition of independent claim 43.
First, the examiner has provided sufficient motivation/rationale for combining the cited art to arrive at the presently claimed compositions.  Once again, please refer to the above 103 rejections for details.  Accordingly, the examiner’s burden to establish obviousness has met.
Second, Applicant’s arguments regarding replacing the method of Albelda with the method of Zhang, and/or the lack of comparison between these methods are not germane.  Particularly, Albelda et al stated clearly “However, the invention should not be limited these types of inhibitors.  Rather, any type of inhibitor known in the art or to be identified can be used to inhibit DGK.  For example, technique recently published to knock down RNA or delete gene include Transcription activator-like effector nucleases (TALENs) and CRISPR technology (Pennisi, 2013 Science 341:833)” (page 27, lines 8-12).  Additionally, the CRISPR-Cas system is clearly advantageous over other genome-editing techniques as evidenced at least by the Zhang’s statement “Although genome-editing techniques such as designer zinc fingers, transcription activator-like effectors (TALEs), or homing meganucleases are available for producing targeted genome perturbations, there remains a need for new genome engineering technologies that are more affordable, easy to set up, scalable, and amenable to targeting multiple positions within the eukaryotic genome……The CRISPR/Cas or the CRISPR-Cas system (both terms are used interchangeably throughout this application) does not require the generation of customized proteins to target specific sequences but rather a single Cas enzyme can be programmed by a short RNA molecule to recognize a specific DNA target, in other words the Cas enzyme can be recruited to a specific DNA target using said short RNA molecule” (col. 2, lines 15-31).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Loew et al (US 2017/0335281) also demonstrated that inhibition of both DGKα and DGKζ markedly enhanced (synergy) effector function of mesoCAR T cells (see at least Example 11, particularly FIGs. 68-69).

Conclusions
 	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS om the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633                                                                                                                                                                                             


Sequence 611,
Patent No. 10876120


 	Query Match             100.0%;  Score 23;  DB 6;  Length 2756;
  	Best Local Similarity   100.0%;  
 	Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTCTCAAGCTGAGTGGGTCCGGG 23
              |||||||||||||||||||||||
Db        789 CTCTCAAGCTGAGTGGGTCCGGG 811






AEK79131 standard; DNA; 35320 BP.
30-NOV-2006(first entry)
Human DGK zeta gene, SEQ ID NO: 4.

KW   sDGK zeta; Diacylglycerol kinase; Hypoglycemic; Hyperglycemic;
KW   non-insulin dependent diabetes; endocrine disease; metabolic disorder;
KW   screening; cell signaling; metabolism; ds; gene; DGK zeta;
KW   splice variant; chromosome-11.

FH   Key             Location/Qualifiers
FT   CDS             2331..34618
FT                   /*tag=  b
FT                   /product= "Human DGK zeta"
FT                   /transl_except= (pos:29282..29284, aa:Lys)
FT   exon            2331..2489
FT                   /*tag=  a
FT                   /number= 1
FT   intron          2490..21959
FT                   /*tag=  c
FT                   /number= 1
FT                   /cons_splice= (5' site:NO, 3' site:NO)
FT   exon            21960..22070
FT                   /*tag=  d
FT                   /number= 2
FT   intron          22071..22322
FT                   /*tag=  e
FT                   /number= 2
FT   exon            22323..22418
FT                   /*tag=  f
FT                   /number= 3
FT   intron          22419..22672
FT                   /*tag=  g
FT                   /number= 3
FT   exon            22673..22750
FT                   /*tag=  h
FT                   /number= 4
FT   intron          22751..24164
FT                   /*tag=  i
FT                   /number= 4
FT   exon            24165..24221
FT                   /*tag=  j
FT                   /number= 5
FT   intron          24222..24611
FT                   /*tag=  k
FT                   /number= 5
FT   exon            24612..24680
FT                   /*tag=  l
FT                   /number= 6
FT   intron          24681..25983
FT                   /*tag=  m
FT                   /number= 6
FT   exon            25984..26055
FT                   /*tag=  n
FT                   /number= 7
FT   intron          26056..26157
FT                   /*tag=  o
FT                   /number= 7
FT   exon            26158..26274
FT                   /*tag=  p
FT                   /number= 8
FT   intron          26275..26374
FT                   /*tag=  q
FT                   /number= 8
FT   exon            26375..26444
FT                   /*tag=  r
FT                   /number= 9
FT   intron          26445..26743
FT                   /*tag=  s
FT                   /number= 9
FT                   /cons_splice= (5' site:NO, 3' site:NO)
FT   exon            26744..26841
FT                   /*tag=  t
FT                   /number= 10
FT   intron          26842..27098
FT                   /*tag=  u
FT                   /number= 10
FT   exon            27099..27181
FT                   /*tag=  v
FT                   /number= 11
FT   intron          27182..27287
FT                   /*tag=  w
FT                   /number= 11
FT   exon            27288..27348
FT                   /*tag=  x
FT                   /number= 12
FT   intron          27349..27441
FT                   /*tag=  y
FT                   /number= 12
FT   exon            27442..27555
FT                   /*tag=  z
FT                   /number= 13
FT   intron          27556..27631
FT                   /*tag=  aa
FT                   /number= 13
FT   exon            27632..27772
FT                   /*tag=  ab
FT                   /number= 14
FT   intron          27773..28827
FT                   /*tag=  ac
FT                   /number= 14
FT   exon            28828..28906
FT                   /*tag=  ad
FT                   /number= 15
FT   intron          28907..29069
FT                   /*tag=  ae
FT                   /number= 15
FT   exon            29070..29125
FT                   /*tag=  af
FT                   /number= 16
FT   intron          29126..29274
FT                   /*tag=  ag
FT                   /number= 16
FT   exon            29275..29337
FT                   /*tag=  ah
FT                   /number= 17
FT                   /transl_except= (pos:29282..29284, aa:Lys)
FT   intron          29338..29436
FT                   /*tag=  ai
FT                   /number= 17
FT   exon            29437..29510
FT                   /*tag=  aj
FT                   /number= 18
FT   intron          29511..29604
FT                   /*tag=  ak
FT                   /number= 18
FT   exon            29605..29716
FT                   /*tag=  al
FT                   /number= 19
FT   intron          29717..30102
FT                   /*tag=  am
FT                   /number= 19
FT   exon            30103..30302
FT                   /*tag=  an
FT                   /number= 20
FT   intron          30303..30521
FT                   /*tag=  ao
FT                   /number= 20
FT   exon            30522..30622
FT                   /*tag=  ap
FT                   /number= 21
FT   intron          30623..30736
FT                   /*tag=  aq
FT                   /number= 21
FT   exon            30737..30816
FT                   /*tag=  ar
FT                   /number= 22
FT   intron          30817..30998
FT                   /*tag=  as
FT                   /number= 22
FT   exon            30999..31068
FT                   /*tag=  at
FT                   /number= 23
FT   intron          31069..31194
FT                   /*tag=  au
FT                   /number= 23
FT   exon            31195..31235
FT                   /*tag=  av
FT                   /number= 24
FT   intron          31236..31743
FT                   /*tag=  aw
FT                   /number= 24
FT   exon            31744..31883
FT                   /*tag=  ax
FT                   /number= 25
FT   intron          31884..32868
FT                   /*tag=  ay
FT                   /number= 25
FT   exon            32869..32904
FT                   /*tag=  az
FT                   /number= 26
FT   intron          32905..33131
FT                   /*tag=  ba
FT                   /number= 26
FT                   /cons_splice= (5' site:NO, 3' site:NO)
FT   exon            33132..33171
FT                   /*tag=  bb
FT                   /number= 27
FT   intron          33172..33661
FT                   /*tag=  bc
FT                   /number= 27
FT   exon            33662..33782
FT                   /*tag=  bd
FT                   /number= 28
FT   intron          33783..33873
FT                   /*tag=  be
FT                   /number= 28
FT   exon            33874..33907
FT                   /*tag=  bf
FT                   /number= 29
FT   intron          33908..34139
FT                   /*tag=  bg
FT                   /number= 29
FT   exon            34140..34239
FT                   /*tag=  bh

  

Query Match             100.0%;  Score 23;  DB 19;  Length 35320;
  	Best Local Similarity   100.0%;  
  	Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTAGGAGTCAGCGACATATGGGG 23
              |||||||||||||||||||||||
Db      22319 CTAGGAGTCAGCGACATATGGGG 22341